Case 2:18-cv-09768-FMO-KS Document 144 Filed 02/27/20 Page 1 of 9 Page ID #:3912



       Mark Punzalan (CA Bar No. 247599)
   1   Email: mark@chanpunzalan.com
   2   Nicole Daryanani (CA Bar No. 328068)
       Email: nicole@chanpunzalan.com
   3   CHAN PUNZALAN LLP
       2000 Alameda de las Pulgas, Suite 154
   4   San Mateo, CA 94403
       Telephone: 650.362.4150
   5
       Fax: 650.362.4151
   6
       Counsel for Defendants
   7   Jadoo TV, Inc. and Sajid Sohail

   8                                UNITED STATES DISTRICT COURT
   9                               CENTRAL DISTRICT OF CALIFORNIA
  10                                     WESTERN DIVISION
  11
       DISH NETWORK L.L.C.,                        Case No. 2:18-cv-09768-FMO-KS
  12
                      Plaintiff,                   REPLY MEMORANDUM IN SUPPORT
  13
              vs.                                  OF MOTION TO TRANSFER VENUE
  14                                               TO THE NORTHERN DISTRICT OF
       JADOOTV, INC., SAJID SOHAIL,                CALIFORNIA BY DEFENDANTS
  15   HASEEB SHAH, EAST WEST AUDIO                JADOO TV, INC. AND SAJID SOHAIL
       VIDEO, INC., and PUNIT BHATT,
  16                                               Date: March 12, 2020
  17                  Defendants.                  Time: 10:00 am
                                                   Courtroom: 6D
  18                                               Judge: Honorable Fernando M. Olguin

  19
  20
  21
  22
  23
  24
  25
  26
  27

  28

                    REPLY MEMORANDUM IN SUPPORT OF MOTION TO TRANSFER VENUE
                                  Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 144 Filed 02/27/20 Page 2 of 9 Page ID #:3913



   1                        MEMORANDUM OF POINTS AND AUTHORITIES
   2   I. INTRODUCTION
   3          JadooTV is a small family-owned business run by Sajid Sohail that has been moving
   4   through a bankruptcy proceeding before Judge William Laferty in the Northern District of
   5   California over the past seven months. DISH, meanwhile, is a multibillion-dollar company that
   6   has virtually unlimited resources to continue to litigate this case aggressively regardless of the

   7   court it happens to be located in. Keenly aware of that power dynamic, DISH strategically chose to
   8   file this lawsuit in the Central District of California even though almost all of its allegations
   9   concern actions by JadooTV, which is based in the San Francisco Bay Area. Fortunately, the
  10   federal discretionary transfer statute, 28 U.S.C. § 1404(a), grants district court judges considerable
  11   latitude to correct power imbalances like this one. Transferring this case to the Northern District of
  12   California—where both JadooTV’s bankruptcy case and a patent infringement lawsuit between
  13   DISH and JadooTV are already pending—makes sense not only for the sake of judicial efficiency,
  14   but for the specific witnesses and parties involved in this lawsuit.
  15          In opposition, DISH continues to lean heavily on its paper-thin allegations against one of
  16   the other defendants it chose to name in its complaint: East West Audio Video, Inc. (“East West”).
  17   But East West is simply one of JadooTV’s hundreds of retailers across the country and is no more
  18   than a bit player in this drama. Any significance that this one retailer has to this litigation has been
  19   wholly manufactured by DISH and the company’s investigative team as they laid the groundwork
  20   for this lawsuit. As the Court noted on its own initiative months ago, “the bulk of [DISH’s] factual
  21   allegations concern JadooTV, not defendant East West.” Dkt. No. 79. For that reason and others
  22   discussed below, JadooTV requests that this case be transferred to the district where it should have
  23   been brought in the first place: the Northern District of California.
  24   II. STATEMENT OF ISSUES TO BE DECIDED
  25          Whether DISH’s claims should be transferred to the United States District Court for
  26   the Northern District of California under 28 U.S.C. § 1404(a) for the convenience of the parties,
  27   the convenience of the witnesses, and in the interests of justice.

  28   //
                                                         1
                     REPLY MEMORANDUM IN SUPPORT OF MOTION TO TRANSFER VENUE
                                   Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 144 Filed 02/27/20 Page 3 of 9 Page ID #:3914



   1   III. ARGUMENT
   2          Courts deciding whether to order a discretionary transfer under 28 U.S.C. § 1404(a) make
   3   a “case-by-case consideration of convenience and fairness.” Stewart Org., Inc. v. Ricoh Corp.,
   4   487 U.S. 22, 29 (1988). The Ninth Circuit provided a framework to guide that analysis in Jones v.
   5   GNC Franchising, Inc., where it listed a series of ten factors that a district court “may” consider in
   6   assessing a potential transfer. Jones v. GNC Franchising, Inc., 211 F.3d 495, 497 (9th Cir. 2000).

   7   As the Jones framework acknowledges, “[a] motion to transfer venue under § 1404(a) requires the
   8   court to weigh multiple factors in its determination as to whether transfer is appropriate in a
   9   particular case.” Id. at 498. That said, the Jones factors are “non-exclusive” and the Court has
  10   “broad discretion” to choose how it evaluates the factors in order to reach a fair outcome. E.g.,
  11   OptoLum, Inc. v. Cree, Inc., 244 F. Supp. 3d 1005, 1009 (D. Ariz. 2017).
  12          The Court’s task of balancing competing interests here is somewhat more straightforward
  13   than usual. First, as JadooTV noted in his opening brief, Dkt. 139 (“Opening Brief”) at 3-4, half of
  14   the Jones factors do not apply to DISH’s lawsuit:
  15     #     Quoted Jones factor                                 Inapplicable because:
  16           “the location where the relevant agreements         There are no relevant agreements
         1
               were negotiated and executed”                       between DISH and JadooTV.
  17
               “the state that is most familiar with the           DISH brings federal copyright claims,
         2
  18           governing law”                                      which any federal court can adjudicate.
               “the availability of compulsory process to
  19
         7     compel attendance of unwilling non-party            No such unwillingness exists.
  20           witnesses”
         9     “the presence of a forum selection clause”          There is no such clause.
  21
               “the relevant public policy of the forum
  22     10                                                        No such public policy interest exists.
               state, if any”
  23          A. Considered together, the five remaining Jones factors support transfer.
  24          After removing the inapplicable factors described above, five Jones factors remain
  25   for the Court to balance in its discretion. They are:
  26     #    Quoted Jones factor                              Supports transfer to Northern District?
  27                                                           No, but the plaintiff’s choice of venue
         3    “the plaintiff’s choice of forum”
                                                               is not controlling.
  28
                                                           2
                     REPLY MEMORANDUM IN SUPPORT OF MOTION TO TRANSFER VENUE
                                   Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 144 Filed 02/27/20 Page 4 of 9 Page ID #:3915



   1                                                           Yes. JadooTV has extensive contacts with
                                                               the Northern District and very few contacts
         4   “the respective parties’ contacts with the        with the Central District. DISH, a national
   2         forum”
                                                               corporation, has extensive contacts with
   3                                                           almost all major U.S. cities.
   4                                                           Yes. Almost all of JadooTV’s alleged
             “the contacts relating to the plaintiff’s
         5                                                     conduct would have occurred in the
   5         cause of action in the chosen forum”
                                                               Northern District.
   6                                                           Yes. Continuing to litigate this case here
             “the differences in the costs of litigation
         6                                                     would dramatically increase costs, given the
   7         in the two forums”
                                                               location of the evidence and witnesses.
   8                                                           Yes. Almost all records that might be
         8   “the ease of access to sources of proof”
                                                               relevant are located in the Northern District.
   9
       Only the first of these relevant Jones factors favors DISH; all four of the others support
  10
       transfer. JadooTV addresses each in turn now.
  11
                      1. DISH’s decision to file in an arbitrary forum is not controlling.
  12
              DISH’s “choice of forum alone is not controlling in this matter.” Hawkins v. Gerber Prod.
  13
       Co., 924 F. Supp. 2d 1208, 1214 (S.D. Cal. 2013) (citing Norwood v. Kirkpatrick, 349 U.S. 29, 32
  14
       (1955)). While DISH’s decision to bring this lawsuit in the Central District is entitled to some
  15
       deference, “[n]o single factor is dispositive, and a district court has broad discretion to adjudicate
  16
       motions for transfer on a case-by-case basis.” Ctr. for Biological Diversity v. Kempthorne, No. 08-
  17
       1339, 2008 WL 4543043, at *2 (N.D. Cal. Oct. 10, 2008). Two aspects of this case suggest that
  18
       the “plaintiff’s choice of forum” factor is less important here than it might ordinarily be. First, the
  19
       factor is given less weight “where there are not significant contacts between the forum and the
  20
       allegations of the complaint.” Lax v. Toyota Motor Corp., 65 F. Supp. 3d 772, 777 (N.D. Cal.
  21
       2014); see also Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987). DISH’s complaint focuses
  22
       almost exclusively on allegedly infringing behavior by JadooTV, all of which would have
  23
       occurred in the Northern District, not in the Central District. Second, even after affording a
  24
       reasonable amount of deference to DISH’s arbitrary choice of forum, “significant inconvenience
  25
       or unfairness will justify transfer.” Ryan v. Microsoft Corp., No. 14-CV-04634-LHK, 2015 WL
  26
       1738352 at *5 (N.D. Cal. April 10, 2015). If this lawsuit stays in the Central District, JadooTV
  27
       will continue to incur additional expenses that would put the company (and Sohail personally) in a
  28
                                                           3
                     REPLY MEMORANDUM IN SUPPORT OF MOTION TO TRANSFER VENUE
                                   Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 144 Filed 02/27/20 Page 5 of 9 Page ID #:3916



   1   very difficult financial situation.
   2           Contrary to DISH’s allegations, JadooTV has operated at a loss for the past several years.
   3   While the company has very recently stabilized enough to lift the bankruptcy stay in this action, it
   4   is still consistently losing money. Supplemental Declaration of Sajid Sohail (“Sohail Decl.”) ¶ 2.
   5   In opposition, DISH continues to ignore JadooTV’s financial struggles and the bankruptcy
   6   proceeding altogether and instead self-servingly emphasize that JadooTV “grossed tens of millions

   7   of dollars over more than ten years in business.” Dkt. 142 (“Opposition”), at 6-7. Even if true, this
   8   is irrelevant. There is no inconsistency between the fact that JadooTV might have had some
   9   success in the past but is now under significant financial pressure. Adding further strain to the
  10   company’s situation now amounts to the type of “significant inconvenience or unfairness” that
  11   justifies a transfer. District courts in the Ninth Circuit are free to expressly consider “the relative
  12   means of the parties” like this. E.g., Allstar Mktg. Grp., LLC v. Your Store Online, LLC, 666 F.
  13   Supp. 2d 1109, 1132 (C.D. Cal. 2009); Williams v. Bowman, 157 F. Supp. 2d 1103, 1107-08 (N.D.
  14   Cal. 2001). In fact, that type of analysis is even recognized as a formal factor in other federal
  15   circuits’ articulations of the test of what transfer outcome is convenient and fair. E.g., Dwyer v.
  16   Gen. Motors Corp., 853 F. Supp. 690, 693 (S.D.N.Y. 1994). Put simply, the Court should not
  17   permit DISH to press its strategic advantage against JadooTV quite this aggressively.
  18                   2. The two “contacts” factors both weigh in favor of transfer.
  19           In this case, the “the respective parties’ contacts with the forum” (Jones Factor #4) and
  20   “the contacts relating to the plaintiff’s cause of action in the chosen forum” (Jones Factor #5) go
  21   hand-in-hand. JadooTV’s contacts with the Northern District are extensive: the company is
  22   headquartered there, its founder Sajid Sohail lives there with his family, and virtually all of the
  23   company’s United States-based staff lives and works there. See Opening Brief, at 6-7. DISH,
  24   meanwhile, has extensive contacts with most major cities in the United States and will be largely
  25   unaffected by any transfer.
  26           The allegations in DISH’s complaint do not provide any specific reason to tether this case
  27   to the Central District either. The company’s boilerplate copyright infringement allegations focus

  28   on conduct by JadooTV, virtually all of which necessarily occurred in the Northern District.
                                                      4
                      REPLY MEMORANDUM IN SUPPORT OF MOTION TO TRANSFER VENUE
                                    Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 144 Filed 02/27/20 Page 6 of 9 Page ID #:3917



   1   JadooTV and DISH already have a patent infringement lawsuit pending in the Northern District,
   2   and JadooTV’s bankruptcy proceeding remains pending there as well. Transferring this action to
   3   the Northern District—where it could then potentially be consolidated with the existing patent
   4   lawsuit—serves the interests of judicial efficiency and prevents waste by all parties involved.
   5   Opening Brief, at 6-7. DISH’s last-ditch attempts to inflate JadooTV’s sales presence in Southern
   6   California does nothing to change this conclusion: The Central District is simply one JadooTV

   7   sales region among many, and not an especially large one at that. See Sohail Decl. ¶ 3 (sales to the
   8   Central District account for only 35% of JadooTV’s total California sales).
   9                  3. The two cost factors also strongly favor transfer.
  10          The two cost-related related factors—”the differences in the costs of litigation in the two
  11   forums” (Jones Factor #6) and “the ease of access to sources of proof” (Jones Factor #8)—ask the
  12   district court deciding a transfer motion to consider where witnesses and evidence are located
  13   relative to where the case will be heard.
  14          DISH has cobbled together a list of four witnesses that it plans to call at trial who allegedly
  15   reside in the Central District. Opposition, at 16. But all four of these witnesses are directly related
  16   to East West, the additional defendant that DISH intentionally included so it could file this case
  17   here in the first place. As JadooTV detailed in its opening papers, “Mr. Sohail and his small
  18   remaining JadooTV U.S. team are located in the San Francisco Bay Area, as are the witnesses who
  19   will appear at trial—including at least six authorized resellers.” Opening Brief, at 7. DISH now

  20   complains that JadooTV did not list the names of each of these resellers in its opening papers.
  21   While JadooTV was not required to do so, it names them here now. See Sohail Decl. ¶ 4.
  22   Mr. Sohail and his team will be the principal witness called in this case, and all of JadooTV’s
  23   corporate records are located in the Northern District. The only reason DISH has any potential
  24   witnesses from the Central District is the sideshow about East West that DISH itself created; the
  25   Northern District witnesses are plainly going to provide the bulk of the testimony if this case goes
  26   to trial. “The convenience of witnesses is often the most important factor in determining whether a
  27   § 1404 transfer is appropriate[,]” so this factor weighs heavily in favor of transfer here. Rubio v.

  28   Monsanto Co., 181 F. Supp. 3d 746, 762 (C.D. Cal. 2016).
                                                    5
                     REPLY MEMORANDUM IN SUPPORT OF MOTION TO TRANSFER VENUE
                                   Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 144 Filed 02/27/20 Page 7 of 9 Page ID #:3918



   1          B. The Northern District was a proper venue for all defendants at the time of filing.
   2          As the Court has already recognized, “the bulk of [DISH’s] factual allegations concern
   3   Jadoo TV, not defendant East West.” Dkt. No. 79. But in opposition, DISH has continued to
   4   double down on its obsession with one of JadooTV’s hundreds of retailers, Defendant East West.
   5   This time, it claims that JadooTV has failed “to establish proper venue as to East West under the
   6   terms of the [ . . .] the mandatory copyright venue statute.” Opposition, at 9. Under that statute,

   7   copyright actions “may be instituted in the district in which the defendant or his agent resides or
   8   may be found.” 28 U.S.C. § 1400(a). “The Ninth Circuit interprets this statutory provision to allow
   9   venue ‘in any judicial district in which the defendant would be amenable to personal jurisdiction if
  10   the district were a separate state.’” Adobe Sys. Inc. v. Blue Source Grp., Inc., 125 F. Supp. 3d 945,
  11   959 (N.D. Cal. 2015).
  12          Here, given its longstanding business relationship with JadooTV, East West has
  13   substantially more than the required “minimum contacts with [the Northern District] such that the
  14   maintenance of the suit does not offend traditional notions of fair play and substantial justice.”
  15   International Shoe Co. v. State of Wash., Office of Unemployment Compensation & Placement
  16   326 U.S. 310, 316 (1945). The Northern District was therefore an appropriate venue at the time
  17   DISH filed this case. Much of DISH’s argument to the contrary relies on discredited declarations
  18   from Punit Bhatt and Renu Sharma. Each of these declarations is rife with misstatements and
  19   inaccuracies. For instance, DISH relies on the Bhatt declaration to suggest that JadooTV solicited
  20   East West’s business in 2015 or 2016. Opposition, at 11. This is plainly not so: East West has been
  21   selling JadooTV products since at least 2010, as is readily apparent from JadooTV’s sales records.
  22   Sohail Decl. ¶ 5; Ex. 1. Elsewhere, DISH states that “[a]t the end of 2015, Sohail and his vice
  23   president visited a Jadoo retailer and former co-defendants in this case, East West, in this District
  24   and aggressively solicited them to be a JadooTV retailer.” Opposition, at 11. Almost everything
  25   about this sentence is wrong. Not only had Mr. Bhatt had been ordering and selling JadooTV
  26   products since 2010—long before the alleged “solicitation” took place—but Mr. Sohail never
  27   visited the East West store in 2015. Sohail Decl. ¶ 5. Even if JadooTV had initiated the

  28   relationship with East West, venue would still be appropriate, given the depth of that sales
                                                       6
                     REPLY MEMORANDUM IN SUPPORT OF MOTION TO TRANSFER VENUE
                                   Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 144 Filed 02/27/20 Page 8 of 9 Page ID #:3919



   1   relationship and East West’s extensive contacts with Northern District-based JadooTV.
   2           C. DISH’s theory that JadooTV’s motion is untimely is meritless.
   3           This Court has the power to grant a 28 U.S.C. § 1404(a) transfer at any time. Despite that
   4   power, DISH now complains that JadooTV’s current motion is “untimely.” This is not true under
   5   the plain language of the statute, which imposes no such limitation. See id. (“For the convenience
   6   of parties and witnesses, in the interest of justice, a district court may transfer any civil action to

   7   any other district or division where it might have been brought or to any district or division to
   8   which all parties have consented.”)
   9           Separately, any delay by JadooTV is completely understandable, given the unique history
  10   of this case. Unlike DISH, JadooTV has limited resources. In the first several months after DISH
  11   filed, JadooTV was forced to focus its resources on its imminent bankruptcy proceeding rather
  12   than litigating the venue issue here. The Court raised the venue issue on June 10, 2019 (Dkt. 79),
  13   at which point the case against JadooTV was at a standstill under the automatic bankruptcy stay,
  14   see Dkt. 78. That stay only lifted earlier this year, and JadooTV filed its initial version of this
  15   motion mere weeks later on January 15, 2020 (Dkt. 127). JadooTV’s motion is timely.
  16           DISH’s attempts to paint JadooTV as opportunistic are equally unconvincing. The
  17   company has not strategically “tried [its] luck in this Court[,]” as DISH suggests. Opposition, at 6.
  18   JadooTV did not choose to be here: it was sued in this forum and has done its best to juggle its
  19   bankruptcy proceeding and its defense since then. JadooTV’s decision to litigate a small case in
  20   the Central District eight years ago without “complaining about inconvenience”—see Opposition,
  21   at 7-8—is also totally irrelevant to the Court’s consideration of this motion. That case had nothing
  22   to do with this one. Indeed, that 2012 case involved a very small one-person television channel
  23   based in Los Angeles, so the connection to this forum was much stronger than the tenuous claims
  24   DISH has attempted to rely on here. That case also settled quickly in mediation, so venue was
  25   largely a moot point. It is unclear why JadooTV’s litigation strategy in that situation has to do with
  26   its position in this litigation now, and DISH cites no caselaw making a compelling connection.
  27   IV. CONCLUSION

  28           DISH is a multibillion-dollar company with the resources and to continue to prosecute this
                                                      7
                      REPLY MEMORANDUM IN SUPPORT OF MOTION TO TRANSFER VENUE
                                    Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 144 Filed 02/27/20 Page 9 of 9 Page ID #:3920



   1   case wherever it may end up. JadooTV is small operation by comparison that has neither the
   2   funding nor the manpower necessary to meaningfully defend itself if litigation continues here.
   3   Fortunately, 28 U.S.C. § 1404(a) empowers the Court to transfer this action to the district in which
   4   it should have been brought in the first place: The Northern District of California, a district where
   5   JadooTV is already litigating a patent action with DISH and its bankruptcy action. Since this
   6   lawsuit “might have been brought” there at the outset and such a transfer serves both the

   7   convenience of the parties and the interests of justice, JadooTV’s motion should be granted.
   8
   9   Dated: February 27, 2020                             CHAN PUNZALAN LLP
  10                                                        /s/ Mark Punzalan
                                                            Mark Punzalan
  11
                                                            Counsel for Defendants
  12
                                                            Jadoo TV, Inc. and Sajid Sohail
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27

  28
                                                        8
                     REPLY MEMORANDUM IN SUPPORT OF MOTION TO TRANSFER VENUE
                                   Case No. 2:18-CV-09768-FMO-KS
